Name: 2003/880/EC: Commission Decision of 15 December 2003 terminating the anti-dumping proceeding concerning imports of hollow sections originating in Russia and Turkey and releasing the amounts secured by way of the provisional duties imposed
 Type: Decision
 Subject Matter: international trade;  technology and technical regulations;  Europe;  competition;  trade
 Date Published: 2003-12-16

 Avis juridique important|32003D08802003/880/EC: Commission Decision of 15 December 2003 terminating the anti-dumping proceeding concerning imports of hollow sections originating in Russia and Turkey and releasing the amounts secured by way of the provisional duties imposed Official Journal L 327 , 16/12/2003 P. 0046 - 0047Commission Decisionof 15 December 2003terminating the anti-dumping proceeding concerning imports of hollow sections originating in Russia and Turkey and releasing the amounts secured by way of the provisional duties imposed(2003/880/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 1972/2002(2) (the "basic Regulation") and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 2 September 2002, the Commission received a complaint pursuant to Article 5 of the basic Regulation, concerning the alleged injurious dumping by imports of hollow sections, which consist of welded pipes, tubes and hollow profiles of a square or rectangular cross-section of iron or steel with the exception of those made of stainless steel or of a perimeter greater than 600 mm, (the "product concerned") originating in Russia and Turkey.(2) The complaint was lodged by the Defence Committee of the Welded Steel Tube Industry (the "complainant") on behalf of producers representing a major proportion of the total Community production of hollow sections pursuant to Articles 4(1) and 5(4) of the basic Regulation.(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) By means of a notice published in the Official Journal of the European Communities(3), the Commission initiated an anti-dumping proceeding concerning imports into the Community of the product concerned, currently classifiable within CN codes ex 7306 60 31 and ex 7306 60 39, and originating in Russia and Turkey (the "notice of initiation").(5) The Commission officially advised the exporting producers and importers known to be concerned, the representatives of the exporting countries, the representative users, raw material suppliers and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.(6) The Commission, by Regulation (EC) No 1251/2003(4), imposed a provisional anti-dumping duty on imports of hollow sections, which consist of welded pipes, tubes and hollow profiles of a square or rectangular cross-section of iron or steel with the exception of those made of stainless steel or of a perimeter greater than 600 mm, falling within CN codes ex 7306 60 31 (TARIC code 7306 60 31 90 ) and ex 7306 60 39 (TARIC code 7306 60 39 90 ), originating in Turkey.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(7) By a letter of 31 October 2003 to the Commission, the complainant formally withdrew its complaint.(8) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(9) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of the product concerned originating in Russia and Turkey should be terminated without the imposition of anti-dumping measures.(11) Any duties provisionally secured on the basis of Regulation (EC) No 1251/2003 should be released,HAS DECIDED AS FOLLOWS:Article 1The anti-dumping proceeding concerning imports of hollow sections, which consist of welded pipes, tubes and hollow profiles of a square or rectangular cross-section of iron or steel with the exception of those made of stainless steel or of a perimeter greater than 600 mm, falling within CN codes ex 7306 60 31 (TARIC code 7306 60 31 90 ) and ex 7306 60 39 (TARIC code 7306 60 39 90 ), originating in Russia and Turkey, is hereby terminated without the imposition of anti-dumping measures.Article 2Regulation (EC) No 1251/2003 is hereby repealed.Article 3The amounts secured by way of the provisional anti-dumping duty imposed pursuant to Regulation (EC) No 1251/2003 shall be released.Article 4This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union.Done at Brussels, 15 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ C 249, 16.10.2002, p. 5.(4) OJ L 175, 15.7.2003, p. 3.